Brown, C. J.,
concurring.
When an attorney-at-law acknowledges service of the writ, and at the trial term confesses judgment for the defendant, the presumption of law is that he had authority to do so, but that presumption is only prima facie, and may be rebutted by proof.
In a proceeding to set aside a judgment, on the ground that the defendant was never served, when it appears that an attorney of the Court acknowledged service, and confessed judgment for him, the burden of proof is upon the defendant, who moves to vacate the judgment, and he must make satisfactory proof that the attorney had no authority to represent him, or the judgment will not be disturbed. But if the evidence is conflicting, and the special jury have found for the movant, and the presiding Judge has refused to set aside the verdict, which was afterwards set aside by this Court, and there has been a new trial before another jury and another Judge, and the movant has strengthened his evidence on the second trial, and the verdict is again in his favor, and the presiding Judge on the second trial refuses to disturb it, and the evidence is so conflicting as to raise grave doubts which way the finding should have been, and no rule of law has been violated, this Court will not further interfere. It is the proper province of the jury to decide questions of fact, and where the evidence is conflicting, and there is sufficient *404evidence to sustain the finding, this Court will be slow to disturb it.